IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


VINCENT DAVIS, A/K/A SABREE A.              :   No. 312 WAL 2019
SHARRIEFF,                                  :
                                            :
                   Petitioner               :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
DEPARTMENT OF CORRECTIONS IN ITS            :
OFFICIAL CAPACITY, KERI MOORE,              :
BARRY SMITH, MICHELLE IVICIC,               :
MOBOLAJI WOJOULA, AND ABDUL-                :
RAHMAN ABUMURAD IN THEIR                    :
PERSONAL CAPACITIES,                        :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.